DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-7, 11 -14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0000390 A1 to Biederman et al. (“Biederman ‘390”) in view of US 2008/0119707 A1 to Stafford (“Stafford”).
As to claim 1, Biederman ‘390 discloses a body-wearable medical device, comprising: 
a self-adhering flexible electronics patch configured to adhere to and follow the contour of the skin of a user (see [0021], [0100]),  
the electronics patch having flexible printed circuitry on a foil substrate, the foil substrate being stretchable in at least one direction by more than 20% (see [0032]-[0033] – Applicants’ specification makes clear that polyimide is capable of stretching in at least one direction by more than 20%), and 
a user interface formed as an integrated part of the self-adhering flexible electronics patch, the user interface configured to allow the user to control the device (see [0052] – “The user interface 155 is configured to receive inputs from a user (e.g., a user to whose body the device is mounted) and/or present outputs to the user to provide some application(s) of the sensing platform 100. Such user-interface elements (e.g., displays, sensors, buttons) could be flexible and/or mounted to the flexible substrate 130 of the sensing platform 100. In some examples, the user interface 155 could provide means for changing or setting an operational state of the sensing platform 100 and/or for causing the performance of some function by the sensing platform 100. For example, the user interface 155 could provide means for a user to cause the sensing platform 100 to perform a measurement of the physiological property using the sensor 162 (i.e., to generate an electrical signal related to the physiological property, to generate a digital code based on the electrical signal, and/or to determine a value of the physiological property based on the generated digital code), to set the sensing platform 100 into a sleep or other low-power state, to set a rate of operation of the sensor 162 to detect the physiological property, or to control some other aspect of operation or function of the sensing platform 100.”).  
It is not clear that Biederman discloses the device further comprising conductive textiles that provide a data connection between the flexible printed circuitry and the user interface.  However, Stafford teaches that such textiles were widely known for increasing patient comfort by their integration into breathable fabrics (see [0008]-[0010], [0031] -- “…various components of system 10 can [be] woven directly into the fabric of patch 12, including but not limited to complex electronic pathways, circuits, controls, electrodes, temperature and other sensors, traces, connectors, resistors, antenna, batteries, switches and other components.”). 
It would have been obvious to one of ordinary skill in the art to combine the patch sensor device of Biederman with the conductive textiles such that they provide a data connection between the flexible printed circuitry and the user interface to increase patient comfort while wearing the device.
As to claim 2, Biederman ‘390 further discloses wherein the user interface has a switch configured to operate a component on the electronics patch (see [0052]).  

As to claim 5, Biederman ‘390 further discloses wherein the switch controls at least one of power- on/off, delivering bolus doses and emergency shutdown (see [0052] – a sleep or other low-power state is understood to one of ordinary skill in the art as including powering off various components of the system).  
As to claim 6, Biederman ‘390 further discloses wherein the user interface comprises a display operable for displaying information related to at least one of device status, measuring results, user guidance, and warnings (see [0054]).  
As to claim 7, Biederman ‘390 further discloses wherein the display has at least one single LED or an array of LEDs operable for displaying information (see [0054]).  
As to claim 11, Biederman ‘390 further discloses wherein the foil substrate has a thickness of less than 1 mm (see [0103]).  
As to claim 12, Biederman ‘390 further discloses wherein the foil substrate has a thickness of 10-250 microns (see [0103]).  .  
As to claim 13, Biederman ‘390 further discloses wherein the foil substrate has a thickness of 70-80 microns (see [0103]).   
As to claim 14, Biederman ‘390 further discloses wherein the flexible printed circuitry includes at least one of conductive paths, resistors, capacitors and batteries as deformable components (see [0034]).  

As to the methods of claims 18-20, see treatment of claim 1 and 5.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of Stafford and further in view of US 2016/0218373 A1 to Blanchard et al. (“Blanchard”).
As to claim 3, Biederman ‘390 fails to disclose wherein the switch comprises printed conducting elements applied on the foil substrate.  Blanchard shows a switch comprising printed conducting elements applied to an analogous substrate (see [0025], [0043]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the user interface of Biederman ‘390 with the printed switches of Blanchard in order to improve as such a combination amounts to no more than the use of known techniques to improve a similar device in the same way as shown by Blanchard.
As to claim 15, while Biederman discloses a flexible battery to provide power to the patch, it is not clear that such a battery comprises a printed battery formed of functional material printed on a flexible substrate. However, in a similar device, Blanchard discloses a printed battery formed of functional material printed on a flexible substrate (see [0020]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the user interface of Biederman ‘390 with the printed battery of Blanchard as such a combination amounts to no more than the use of known techniques to improve a similar device in the same way as shown by Blanchard.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of Stafford and further in view of US 2017/0027514 A1 to Biederman et al. (“Biederman ‘514”).
As to claims 8-9, Biederman ‘390 fails to disclose wherein the display is formed as a flexible screen embedded on the foil substrate or mountable on the body as a separate flexible patch communicating with the self-adhering flexible electronics patch, wherein the display comprises a flexible OLED screen. However, in a similar disclosure, Biederman ‘514 discloses a formed as a flexible screen embedded on the foil substrate, wherein the display comprises a flexible OLED screen (see [0048]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the display of Biederman ’390 with the flexible OLED panel disclosed by Biederman ‘514 in order to achieve the predictable result of making the display more conformable to the user’s skin. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biederman ‘390 in view of Stafford and further in view of US 2016/0183794 A1 to Gannon et al. (“Gannon”).
As to claim 16, Biederman discloses an antenna, but does not disclosure its arrangement on the device. Gannon teaches a flexible printed circuitry comprising an antenna configured for a wireless connection to a remote device, and wherein the antenna is not shielded by the printed battery in a direction away from the user's body (see Fig 2-3, element 36 – note placement of battery 32 with respect to antenna 36) and teaches that such a location allows for good signal strength (see [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mimic the respective locations of the battery and .
Response to Arguments
Applicants’ arguments as to the antecedent basis rejection under 35 U.S.C. 112(b) of claim 16 filed December 15, 2021 has been considered and is found persuasive. That rejection has been withdrawn.
Applicants’ arguments as to the claim interpretation under 35 U.S.C. 112(f) filed December 15, 2021 has been considered and is found persuasive. The claims are interpreted using the conventional broadest reasonable interpretation standard.
Applicants’ arguments as to the rejections under 35 U.S.C. 103 filed December 15, 2021 have been fully considered but they are not persuasive.
Applicants argue that Stafford fails to disclose the claimed “conductive textiles that provide a data connection between the flexible printed circuitry and the user interface.” 
The above argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In making the showing of obviousness, Examiner has relied on Biederman ‘390, which discloses the claimed medical device comprising, inter alia, an electronics patch having flexible printed circuitry on a foil substrate and a user interface formed as an integrated part of the flexible electronics patch, the user interface configured to allow the user to control the device. In other words, Biederman ‘390 already discloses some data connection between the interface and the flexible printed circuitry. What is missing between what is shown by Biederman ‘390 and what is not the existence of a data connection between a user interface and a flexible electronics patch. To require Stafford to disclose, as Applicants suggest, conductive textiles that provide a data connection between the flexible printed circuitry and the user interface would transform the analysis into something more akin to anticipation under Section 102 rather than obviousness under Section 103.
Because Stafford shows that such textiles were conventionally known for providing such data connections, one of ordinary skill in the art would have been motivated to make a combination of these references yielding the invention of claims 1 and 18 to elicit at least the predictable result of increasing patient comfort as pointed out in the Stafford reference itself (see, e.g., paragraph [0032] of Stafford). 
The rejections of amended claims 1 and 18 are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791